UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2180



REBECCA B. DYE; JAMES A. BAILEY,


                                            Plaintiffs - Appellants,


          versus

KATHRYN   K.    HATFIELD,   attorney,    in   her
individual capacity; JOHN B. HATFIELD, JR.,
Attorney, in his individual capacity; CAREY L.
DYE, in his individual capacity; WILLIAM L.
DAISY, District Court Judge, in his individual
capacity;    MARTHA   K.   SHARPLESS,    in   her
individual capacity; MINTA M. SAUNDERS, in her
individual    capacity;    BARRY    M.    SNYDER,
Attorney, in his individual capacity; CLAUDE
P. RAGAN, Psychologist, in his individual
capacity;    LYNN   LARSLEY,    M.A.,    in   her
individual capacity; JAMES W. SINGER, Dr., in
his individual capacity; TOM SEELY, Dr.,
Psychiatrist, in his individual capacity;
FRANK A. CAMPBELL, Attorney, in his individual
capacity; BRUCE A. QUIGLEY, JR., in his
individual capacity; JOSEPH E. TURNER, JR.,
District Court Judge, in his individual
capacity; SAM PARKER, Counselor, in his
individual     capacity;     KAREN     GARRAPUTA,
Counselor, in her individual capacity; B. J.
BARNES, Sheriff of Guilford County, in his
individual and official capacity; JEFF HERD,
Psychologist, Guilford County Mental Health,
in his individual capacity; LAWRENCE MCSWAIN,
District   Juvenile    Court   Judge,    in   his
individual    capacity;   CHARLES    L.    WHITE,
Attorney, former District Court Judge, in his
individual capacity; JILL R. WILSON, Guilford
County School Attorney, in her individual
capacity; DONALD E. RUMSEY, Attorney, in his
individual capacity; RUTH CLARKE, Assistant
Clerk of Court, in her individual capacity;
FLORENCE M. PONS, Attorney, in her individual
capacity; J. DOUGLAS HENDERSON, Attorney, in
his individual capacity; LILLIAN O'BRIANT,
District Court Judge, in her individual
capacity; ANN LITTLEJOHN, Attorney, in her
individual   capacity;    THOMAS   G.   FOSTER,
District Court Judge, in his individual
capacity; PHILIP W. ALLEN, Emergency Visiting
District Court Judge, in his individual
capacity; MARSHALL F. DOTSON, Attorney, in his
individual   capacity;    THOMAS   E.   MADDOX,
Attorney, in his individual capacity; CHARLES
G. GUYER, Dr., Psychologist, in his individual
capacity; IRVING LUGO, Dr., Psychiatrist, in
his individual capacity; JENNIFER REIRSON,
Attorney, former Public Defender, in her
individual capacity; ELIZABETH LIVINGSTON, in
her individual capacity; WILLIAM H. LEAGAN, in
his individual capacity; H. W. ZIMMERMAN,
Former Superior Court Judge, in his individual
capacity; JOHN F. NIEMAN, JR., Attorney, in
his individual capacity; W. STEVEN ALLEN,
Attorney, in his individual capacity; HORACE
M. KIMEL, JR., Attorney, Former District
Attorney in his individual capacity; WILLIAM
H. FREEMAN, Superior Court Judge, in his
individual capacity; CLARENCE CARTER, Superior
Court Judge, in his individual capacity; HENRY
E. FRYE, JR., Superior Court Judge, in his
individual capacity; CATHERINE C. EAGLES,
Superior Court Judge, in her individual
capacity; JAMES A. DAVIS, Attorney, in his
individual capacity; THERESA K. VINCENT,
District Court Judge, in her individual
capacity; JOHN SHORE, Director of Guilford
County Department of Social Services, in his
individual   and    official   capacity;   JOHN
MAXWELL, Child Protective Case Worker, in his
individual   capacity;   CHRIS   JACKSON,   CPS
Supervisor,   in   her   individual   capacity;
CHRISTINE DEJULIO, CPS, in her individual
capacity; WANDA MOONE, Supervisor, CPS, in her
individual capacity; NANCY HOUCK, Intake
Worker, CPS, in her individual capacity; M.
ROSE, Intake Worker, CPS, in her individual
capacity; CHARLIE BROWN, District Court Judge,

                    - 2 -
in his individual capacity; PAM WARNER, Dr.,
Pediatrician, in her individual capacity;
DEBORAH BARHAM, School Nurse, Grimsley Sr.
High School, in her individual capacity; DAVID
ROBINETTE, GPD School Resource Officer, in his
individual capacity; JANE TEAGUE, Principal,
Grimsley Sr. High School, in her individual
capacity; BILLE JONES, Homeroom Teacher at
Grimsley Sr. High for Danny Dye, in her
individual capacity; MS. GREENE, Assistant
Principal, Grimsley Sr. High School, in her
individual capacity; SUZANNE WEAVER, Guidance
Counselor, Grimsley Sr. High School, in her
individual capacity; CHUCK HARRIS, North
Carolina Department of Health and Human
Resources, Division of Social Services, in his
individual capacity; SHERRY DILLARD, North
Carolina Department of Health and Human
Resources, Division of Social Services, in her
individual capacity; MS. LAMBE, North Carolina
Department of Health and Human Resources,
Division of Social Services, CPS Supervisor,
in her individual capacity; GEORGE HOLDER,
Sgt.,   Greensboro    Police   Dept.,   Juvenile
Detective/Abuse Dept., in his individual
capacity; SUSAN BOHANNON, Dr., Director of
Life   Span    Ventures,   in   her   individual
capacity; TERRY GRIER, Dr., Superintendent,
Guilford County Schools, in his individual and
official   capacity;    DOUG   MABE,   Assistant
Superintendent Guilford County Schools, in his
individual capacity; KARLA ALHPINE, Guilford
County School Programs, in her individual
capacity; LARRY RAY, Dr., Medical Director,
Guilford County Mental Health, in his official
capacity; JOHN BLAKE, Dr., Supervising Doctor,
Guilford    County   Mental   Health,   in   his
individual capacity; MICHAEL CLARK, Dr.,
Mental Health Psychiatrist for Danny Dye, in
his individual capacity; BRENDA JAMES, Adult
Protective Services, Danny's Case Worker, in
her individual capacity; WILLIAM A. CHRISTIAN,
Emergency District Court Judge, in his
individual capacity; MARGARET L. SHARPE,
Emergency District Court Judge, in her
individual    capacity;    DONALD   R.   VAUGHN,
Attorney, in his individual capacity; WILLIAM
K. HUNTER, District Court Judge, in his

                     - 3 -
individual capacity; DAVID CHURCHILL, Clerk of
Court of Guilford County, in his individual
capacity; ROBERT A. HASSELL, Attorney, in his
individual capacity; DONALD R. DICKERSON,
Attorney, in his individual capacity; CAROLIN
D. BAKEWELL, Counsel, in her individual
capacity; WALT HARLOW, Counsel, in his
individual    capacity;   DON    JONES,  Chief
Investigator, in his individual capacity;
WALLY HARRELSON, Public Defender, in his
individual   and   official   capacity;  NORTH
CAROLINA STATE BAR GRIEVANCE COMMITTEE, State
President, in his individual and official
capacity; FREDERICK WILKINS, in his individual
capacity; CAREY JAMES DYE, in his individual
capacity; CITY OF GREENSBORO,


                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-1077-1)


Submitted:   February 24, 2005             Decided:    March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rebecca B. Dye and James A. Bailey, Appellants Pro Se. John B.
Hatfield, Jr., HATFIELD & HATFIELD, Greensboro, North Carolina;
Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro, North
Carolina; Virginia Lori Fuller, Assistant Attorney General,
Raleigh, North Carolina; John David James, SMITH, JAMES, ROWLETT &
COHEN, LLP, Greensboro, North Carolina; Perry Cleveland Henson,
Jr., Emily Cartwright Faucher, HENSON & HENSON, LLP, Greensboro,
North Carolina; Lyn Karen Broom, Travis Aaron Crump, SMITH MOORE,
LLP, Greensboro, North Carolina; Lisa S. Costner, LISA S. COSTNER,
PA, Winston-Salem, North Carolina; Susan D. Moore, James Antone
Dickens, Jr., COUNTY ATTORNEY’S OFFICE, Greensboro, North Carolina;


                                 - 4 -
Reid L. Phillips, Jill R. Wilson, BROOKS, PIERCE, MCLENDON,
HUMPHREY & LEONARD, Greensboro, North Carolina; Thomas Keith Black,
FORMAN, ROSSABI, BLACK, PA, Greensboro, North Carolina; Kari
Russwurm Johnson, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North
Carolina; Robert Morris Clay, PATTERSON, DILTHEY, CLAY, BRYSON &
ANDERSON, LLP, Raleigh, North Carolina; William Steven Allen,
Greensboro, North Carolina; Clyde Ballinger Albright, CITY
ATTORNEY’S OFFICE, Greensboro, North Carolina, for Appellees;
Elizabeth Livingston, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 5 -
PER CURIAM:

           Rebecca B. Dye and James A. Bailey appeal from the

district court’s order denying relief on their 42 U.S.C. § 1983

(2000)   complaint.       We   have    reviewed    the   record    and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.        See    Dye   v.   Hatfield,   No.   CA-03-1077-1

(M.D.N.C. filed Aug. 26, 2004; entered Aug. 27, 2004). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         AFFIRMED




                                       - 6 -